              Case 3:19-cv-01843-AVC Document 9 Filed 12/12/19 Page 1 of 2




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
--------------------------------------------------------------------- x
                                                                      :
MURAD BILAL,                                                          :
                                                                      : Case No. 3:19-cv-01843-AVC
                                    Plaintiff,                        :
                                                                      :
                 -against-                                            :
                                                                      :
LIFE INSURANCE COMPANY OF NORTH                                       :
AMERICA and FAIRFIELD UNIVERSITY LONG                                 :
TERM DISABILITY PLAN,                                                 : December 12, 2019
                                                                      :
                                    Defendants.                       :
                                                                      :
--------------------------------------------------------------------- x

                   STIPULATION OF DISMISSAL WITHOUT PREJUDICE

         Pursuant to Fed. R. Civ. P. 41 (a)(1)(A)(ii), Plaintiff, Murad Bilal (“Plaintiff”), and

Defendant, Life Insurance Company of North America (“LINA”), stipulate to dismiss, without

prejudice, Defendant, FAIRFIELD UNIVERSITY LONG TERM DISABILITY PLAN (“Plan”),

from this action, leaving LINA the sole defendant.

          Plaintiff and LINA further stipulate and agree that LINA will not assert that the Plan is a

necessary party to this action.


ZELDES, NEEDLE & COOPER, PC                            ROBINSON & COLE LLP


By: /s/ David S. Rintoul                               By: /s/ Patrick W. Begos
   David S. Rintoul                                       Patrick W. Begos
   1000 Lafayette Blvd., Suite 700                        1055 Washington Blvd., 10th Floor
   Bridgeport, CT 06604                                   Stamford, CT 06901
   Phone: (203) 332-5782                                  Phone: (203) 462-7550
   Email: drontoul@znclaw.com                             Email: pbegos@rc.com

    Attorneys for Murad Bilal                             Attorneys for Life Insurance
                                                          Company of North America


20133474-v1
          Case 3:19-cv-01843-AVC Document 9 Filed 12/12/19 Page 2 of 2



                                       CERTIFICATION

       I hereby certify that on December 12, 2019, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF System.


                                                      /s/ Gregory J. Bennici
                                                     Gregory J. Bennici




                                                2
